Darrell Hickman, Justice. Anthony Reed was convicted of the burglary and robbery of Jennie Caswell. He was sentenced to thirty years on each count, to be served consecutively. Reed appeals, arguing that his arrest was illegal and that his subsequent confession was tainted thereby and inadmissible. We affirm. After Reed was arrested for Caswell’s robbery, he confessed to that crime as well as several others. His conviction for one of those crimes has already come to us on appeal and we affirmed. Reed v. State, 280 Ark. 316, 657 S.W.2d 557 (1983). There, as here, the trial court held that there was probable cause for the Caswell arrest and that the confession for the separate crime was admissible. The issue there was exactly the same as the one now presented. The facts, which we recited in Reed v. State, supra, were also the same, because the trial court held only one probable cause hearing to determine the legality of the one arrrest that resulted in the several confessions. On precisely the same facts we found that the trial court did not err. We adhere to our former ruling and find no error in the Court’s determination that there was probable cause for the arrest and in the admission of the confession. Affirmed.